Citation Nr: 0507886	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  03-15 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the veteran's application 
to reopen a claim of entitlement to service connection for 
hearing loss.  The veteran perfected a timely appeal of this 
determination to the Board.

The issue of entitlement to service connection for hearing 
loss is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 1993 rating decision, the RO denied the 
veteran's claim of service connection for hearing loss; the 
following month, the RO notified the veteran of its decision 
and of his appellate rights; the veteran did not appeal this 
determination and the decision became final.

2.  Evidence added to the record since the August 1993 rating 
decision denying service connection for hearing loss, is not 
cumulative or redundant, and, when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the veteran's claim and raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's August 1993 decision denying the veteran's 
application to reopen a claim of service connection for a 
back condition is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (1993).  

2.  Evidence received since the August 1993 rating decision 
is new and material; the claim of entitlement to service 
connection for a back condition is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, as amended 
at 5102, 5103, 5106 and 5107 (West 2002), redefined VA's duty 
to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001); codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  
The Board finds that, given the following determination to 
reopen the veteran's claim for hearing loss, that the 
requirements of the VCAA have in effect been satisfied.

The VCAA states that nothing in the Act shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C. § 
5103A(f).  VA has amended its regulations to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits or who attempts to reopen a previously denied 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

The rule is effective November 9, 2000, with exceptions, to 
include the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  66 Fed. Reg. 45,620, 45, 629.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

In this case, records associated with the veteran's claims 
file since August 1993 consist of an audiological examination 
conducted in June 2001, buddy statements regarding the 
veteran's noise exposure in service, and statements on or 
behalf of the veteran.  The veteran's representative has also 
been given the opportunity to submit written argument.  In 
addition, the RO issued a rating decision and a statement of 
the case in which VA discussed the pertinent evidence and the 
laws and regulations related to the claim and essentially 
notified the veteran and his representative of the evidence 
needed to prevail on his claim of entitlement to service 
connection for hearing loss.  In a December 2002 RO letter, 
VA also notified the veteran of the evidence needed to 
substantiate his claim for service connection and offered to 
assist him in obtaining any relevant evidence.  This letter 
also informed the veteran that he could obtain records 
himself and requested that the veteran send any information 
and evidence that he may have, in support his claim, to the 
RO.  See 38 C.F.R. § 159(b).  While this letter did not 
inform the veteran of the evidence required to reopen a 
previously denied claim and what constitutes new and material 
evidence for such purpose, the Board finds that this omission 
is harmless error in light of the decision to reopen the 
claim and remand for further development and adjudication.  

In light of the foregoing, the Board finds that the veteran 
was sufficiently informed of the cumulative evidence of 
record, as well as what evidence the appellant needed to 
submit and what evidence VA would try to obtain, see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), and 
concludes that there are no additional records to obtain in 
connection with the veteran's claim to reopen.  The Board 
finds that there is no reason to remand the case to the RO 
for VCAA consideration, especially in light of the following 
decision in which the Board reopens the veteran's claim and 
remands the matter for further development and de novo 
consideration.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  





II.	Application to reopen claim of service connection for
hearing loss.

Generally, a claim that has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  An exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Evidence associated with the claims folder since the August 
1993 rating decision includes an audiological examination 
conducted in June 2001, buddy statements regarding the 
veteran's noise exposure in service, and statements on or 
behalf of the veteran.

Of particular significance is the June 2001 audiological 
examination indicating that the veteran currently has hearing 
loss for VA purposes.  In addition, the buddy statements 
provided by the veteran, as well as the veteran's own 
statements, indicate that the veteran was exposed to airplane 
noise while working on or near the flight line while serving 
in the Air Force.

The Board finds that this new evidence, when considered by 
itself or in conjunction with the evidence previously of 
record, relates to an unestablished fact necessary to 
substantiate the veteran's claim.  The Board also finds that 
this evidence is neither cumulative nor redundant of the 
evidence of record at the time of the August 1993 rating 
decision that denied service connection for hearing loss and, 
when considered with previous evidence of record relates to 
an unestablished fact necessary to substantiate the veteran's 
claim and raises a reasonable possibility of substantiating 
the claim.

Having determined that new and material evidence has been 
added to the record, the veteran's claim of service 
connection for hearing loss is reopened.


ORDER

As new and material evidence has been presented, the 
veteran's claim of service connection for a hearing loss is 
reopened; the appeal is granted to this extent only.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim of entitlement to service connection 
for hearing loss must be remanded for further action.  

In this case, a June 2001 audiological examination of the 
veteran indicates that the veteran currently has bilateral 
hearing loss for VA disability purposes.  This examination 
revealed hearing threshold levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
30
N/A
40
LEFT
55
45
45
N/A
55

Speech audiometry testing assessed the veteran's recognition 
ability at 96 for his right ear and 88 for his left ear.  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Based 
on the test results, the examiner recommended binaural 
amplification.

In addition, the record contains buddy statements and 
statement from the veteran indicating that he worked on or 
near the flight line in the Air Force and was exposed to 
significant airplane noise.  The veteran, however, was never 
afforded a VA audiological examination in connection with his 
reopened claim in order to determine whether his current 
hearing condition may be related to his time in the Air 
Force.

Therefore, this case must be remanded for further 
development, to include affording the veteran a pertinent VA 
examination.  After determining the current nature, extent 
and etiology of any hearing loss found to be present, the 
examiner should offer an opinion as to the likelihood that 
any disability found to be present is directly related to or 
had its onset during service.  Pursuant to the VCAA, such an 
examination is necessary to adjudicate this claim.  See 
38 U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  the veteran should be afforded a VA 
examination to determine the current 
nature and extent of any hearing loss 
found to be present.  All necessary 
special studies or tests should be 
accomplished.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  The 
report of examination should contain a 
detailed account of all manifestations of 
hearing loss found to be present.  If the 
examiner diagnoses the veteran as having 
hearing loss, the examiner should offer 
an opinion as to whether it is at least 
as likely as not that the veteran's 
hearing loss was caused by or had its 
onset during service.  In doing, so the 
examiner should specifically comment on 
statements in the record indicating that 
the veteran was exposed to significant 
airplane noise during his time in the Air 
Force.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO must again review this 
claim.  When adjudicating this claim, the 
RO must provide adequate reasons and 
bases for its determinations, addressing 
all issues and concerns that were noted 
in this REMAND.  If the RO's 
determination remains adverse to the 
veteran, the veteran must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


